Case 1:18-cv-00613-TWP-TAB Document 30 Filed 05/01/19 Page 1 of 4 PageID #: 88



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


GARY W. BROOKS,                      )
                                     )
        Plaintiff,                   )
                                     )
                      V.             )
                                     )              Cause No. 1:18-cv-613 TWP-TAB
CITY OF CARMEL, Acting by and Through)
its Legal Department, and DOUGLAS C. )
HANEY,                               )
                                     )
        Defendants.                  )




              PLAINTIFF’S FINAL LISTS OF WITNESSES AND EXHIBITS

        Plaintiff Gary W. Brooks, by counsel, respectfully makes his Final Lists of Witness and

Exhibits.




                                           Witnesses

   1. Gary W. Brooks, Plaintiff

   2. Douglas C. Haney, Defendant

   3.   W. Hanson, M.D. Radiologist who examined Plaintiff’s x-ray on May 18, 2017

   4. David R. Johnson, M.D. Emergency room doctor will testify regarding treatment on May

        18, 2017

   5. Troy Payner, M.D; Physician assigned to Plaintiff by Social Security Administration

   6. Bryan London, M.D; Physician assigned to Plaintiff by Social Security Administration
Case 1:18-cv-00613-TWP-TAB Document 30 Filed 05/01/19 Page 2 of 4 PageID #: 89



    7. Penny Rahmani; Plaintiff’s companion; can testify to the impact of Plaintiff’s disability

       on his daily life

    8. Keeper of Records, City of Carmel

    9. Any witness listed by a Defendant

    10. Any witness needed for impeachment, authentication, or rebuttal.




                                            Exhibits

    1. Tort Claim Notice

    2. Certified Mail return receipt for Tort Claim Notice

    3. Emergency Room Note for May 18, 2017

    4. Audio/video recording of incident on March 4, 2016 at the Carmel Zoning Office

    5. Audio/video recording of incident on May 18, 2017 at the Carmel Legal Department

    6. Audio/video recording of Brooks’ encounter with Carmel employees on March 7, 2016 1

       to obtain accident report from CPD

    7. Audio/video recording of Brooks’ encounter with Carmel employees on April 6, 2017 to

       discuss problem with yellow enclosed trailer on property

    8. Audio/video recording of Brooks’ encounter with Carmel employees on October 27,

       2017 to pick up tort claim form

    9. Audio/video recording of Brooks’ encounter with Carmel employees on November 30,

       2012 at the Carmel Law Department



1The dates shown on this List are the actual date of the occurrence. In some case the date
displayed on the video may be incorrect because the clock on the recorder was set erroneously.
Case 1:18-cv-00613-TWP-TAB Document 30 Filed 05/01/19 Page 3 of 4 PageID #: 90



   10. Audio/video recording of Brooks’ encounter with Carmel employees on February 28,

      2014 to pick up dash cam video

   11. Audio/video recording of Brooks’ encounter with Carmel employees on May 24, 2017 at

      CPD

   12. Audio/video recording of Brooks’ encounter with Carmel employees on March 5, 2019 at

      CPD

   13. Audio/video recording of Brooks’ encounter with Carmel employees on February 28,

      2014 at CPD

   14. Other audio/visual recordings of Plaintiff’s interaction with Carmel City officials

   15. Audio/visual recordings of Plaintiff’s visits to government offices other than those of the

      City of Carmel

   16. Documents establishing the determination of disability by the Social Security

      Administration

   17. Any exhibit listed by a Defendant in this action

   18. Any exhibit needed for impeachment, authentication, or rebuttal.




                                             Respectfully submitted,



                                             /s/ Jeffrey S. McQuary, #16791-49
                                             BROWN TOMPKINS LORY
                                             608 East Market Street
                                             Indianapolis, IN 46202
                                             Telephone: (317) 631-6866
                                             Facsimile: (317) 685-2329

                                             Attorney for Plaintiff
Case 1:18-cv-00613-TWP-TAB Document 30 Filed 05/01/19 Page 4 of 4 PageID #: 91




                                CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing was filed on May 1, 2019 A.D. using the Court’s

CM/ECF system and   is available to all attorneys of record using the same, or was deposited in the

U.S. Mail and addressed as follows:



                                         Paul T. Belch
                                 Travelers Staff Counsel Office
                                 280 East 96th Street, Suite 325
                                     Indianapolis, IN 4640



/s/ Jeffrey S. McQuary
Jeffrey S. McQuary, 16791-49
BROWN TOMPKINS LORY
608 East Market Street
Indianapolis, IN 46202
Telephone: (317) 631-6866
Facsimile: (317) 685-2329
jmcquary@btlmlaw.com
